Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-15-00120-CV

           UNIVERSITY OF THE INCARNATE WORD and Christopher Carter,
                                Appellants

                                               v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07249
                       Honorable Cathleen M. Stryker, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the appeal is dismissed for want of
jurisdiction. Costs are assessed against the party who incurred them.

       SIGNED August 26, 2015.


                                                _____________________________
                                                Jason Pulliam, Justice